UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4610



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FERDINAND ALONZO ADAMS, a/k/a Lonnie Alonzo
Adams,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-03-108)


Submitted:   August 22, 2005             Decided:   September 8, 2005


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey Greenberg, Towson, Maryland, for Appellant.      Allen F.
Loucks, United States Attorney, Steven M. Dunne, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ferdinand   Alonzo     Adams       pled    guilty    without   a    plea

agreement to five counts of bank fraud and was found guilty after

a jury trial of six additional counts of bank fraud in violation of

18 U.S.C. § 1344 (2000).            He was sentenced to fifty months in

prison and four years of supervised release.                        Adams appeals,

claiming his sentence was imposed in violation of Blakely v.

Washington, 542 U.S. 296 (2004).             We affirm.

              In United States v. Booker, 125 S. Ct. 738 (2005), the

Supreme Court applied the rationale of Blakely to the federal

sentencing guidelines and held that the mandatory guidelines scheme

that provided for sentence enhancements based on facts found by the

court   by    a   preponderance     of    the    evidence     violated     the   Sixth

Amendment.        Booker, 125 S. Ct. at 746-48, 755-56 (Stevens, J.,

opinion of the court).             The Court remedied the constitutional

violation by severing two statutory provisions, 18 U.S.C.A. §

3553(b)(1) (West Supp. 2004) (requiring sentencing courts to impose

a sentence within the applicable guidelines range), and 18 U.S.C.A.

§   3742(e)    (West   2000    &   Supp.   2004)        (setting   forth   appellate

standards of review for guideline issues), thereby making the

guidelines advisory.          United States v. Hughes, 401 F.3d 540, 546

(4th Cir. 2005) (citing Booker, 125 S. Ct. at 757, 764 (Breyer, J.,

opinion of the Court)).




                                         - 2 -
           Adams’ sentencing hearing occurred after the Supreme

Court’s decision in Blakely but before this court’s decision in

United States v. Hammoud, 378 F.3d 426 (4th Cir. 2004) (order),

opinion issued by 381 F.3d 316 (4th Cir. 2004) (en banc), vacated,

125 S. Ct. 1051 (2005), which directed district courts to treat the

federal sentencing guidelines as being unaffected by Blakely but

also recommended district courts to specify an alternate sentence

treating the guidelines as advisory only.          In the absence of this

court’s guidance, the district court held that Blakely invalidated

the mandatory federal sentencing guidelines.                  (J.A. at 158).

Employing the guidelines as a reference only, the district court

used its discretion to impose a sentence of fifty months in prison,

which equaled the sentence recommended by the guidelines.              (J.A.

at 165-68).

           We conclude that the sentence imposed was not in error

because   the    district   court   did   not   treat   the    guidelines   as

mandatory.      United States v. White, 405 F.3d 208, 216-17 (4th Cir.

2005) (holding that the imposition of a sentence under a mandatory

guideline regime is error).         In addition, because the district

court operated under its own discretion and treated the guidelines

as advisory only, the district court did not engage in factual

finding necessary to enhance the sentence; therefore, we conclude

that Adams’ Sixth Amendment rights were not violated.            Hughes, 401

F.3d 540 (4th Cir. 2005) (holding that, under a mandatory guideline


                                    - 3 -
regime,   the   imposition   of   a   sentence   exceeding   the   maximum

authorized by jury findings is error).

     Finding no error, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                  - 4 -